Case: 19-10658      Document: 00515356552         Page: 1    Date Filed: 03/24/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-10658                         March 24, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROBERT FRANCISCO BAZAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:18-CR-88-1


Before JONES, CLEMENT, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Robert Francisco Bazan appeals his convictions and sentences following
a jury trial on charges of possessing with the intent to distribute
methamphetamine (Counts One and Four); possessing a firearm in
furtherance of a drug trafficking crime (Counts Two and Five); and possessing
a firearm after a felony conviction (Counts Three and Six). Bazan challenges
the sufficiency of the evidence to support his convictions on Counts One, Two,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10658     Document: 00515356552      Page: 2   Date Filed: 03/24/2020


                                  No. 19-10658

Five, and Six, as well as the application of the U.S.S.G. § 3C1.2 sentencing
enhancement for reckless endangerment during flight.
      As Bazan acknowledges, he failed to move for a judgment of acquittal in
the district court, and we thus review his challenge to the sufficiency of the
evidence for plain error. See United States v. Davis, 690 F.3d 330, 336 & n.6
(5th Cir. 2012). This court has “summarized the plain-error test’s application
to unpreserved sufficiency claims by stating that the court will reverse only if
there is a manifest miscarriage of justice.” United States v. Delgado, 672 F.3d
320, 331 (5th Cir. 2012) (en banc) (internal quotation marks and citation
omitted). Given the obvious-error requirement of the plain-error standard, an
unpreserved insufficiency claim must be rejected “unless the record is devoid
of evidence pointing to guilt or if the evidence is so tenuous that a conviction is
shocking.” Id. at 330-31 (internal quotation marks and citation omitted). We
“consider the evidence in the light most favorable to the government, giving
the government the benefit of all reasonable inferences and credibility choices.”
United States v. McDowell, 498 F.3d 308, 312 (5th Cir. 2007) (internal
quotation marks and citation omitted).
      With respect to Counts One and Two, Bazan contends that there was not
sufficient evidence that he was the individual who sold methamphetamine to
a confidential informant (CI) in a controlled buy on April 16, 2018.          The
evidence at trial showed that, after Bazan was recorded asking the CI if he
wanted a “full one,” Bazan was observed making a hand-to-hand exchange with
the CI, who was subsequently found to be in possession of approximately one
ounce of methamphetamine. With respect to Counts Five and Six, Bazan
argues that the evidence was insufficient to prove that he possessed a firearm
during a July 29, 2018 police chase. Bazan’s passenger testified at trial that
Bazan threw two firearms out of the vehicle during the chase, and two firearms



                                        2
    Case: 19-10658     Document: 00515356552      Page: 3    Date Filed: 03/24/2020


                                  No. 19-10658

were ultimately recovered from the side of the road. Accordingly, Bazan has
not shown that, when the evidence is considered in the light most favorable to
the Government, his conviction on Counts One, Two, Five, and Six amounted
to a manifest miscarriage of justice.        See Delgado, 672 F.3d at 330-31;
McDowell, 498 F.3d at 312.
      Bazan further asserts that the district court clearly erred in finding that
he shot at the pursuing deputies during the July 29, 2018 police chase and
thereby triggered the § 3C1.2 enhancement. See United States v. Lugman,
130 F.3d 113, 115-16 (5th Cir. 1997). One deputy testified at trial that he was
certain that a shot was fired at him, and the other deputy corroborated seeing
the dirt “pop up.” While there was evidence indicating that the two recovered
guns had been discarded from the vehicle before the purported shooting, one
deputy testified that there was a subsequent ten-minute window during which
Bazan was not observed by officers and could have destroyed or concealed other
contraband. And although the vehicle’s passenger testified that no guns were
discharged, we give deference to the sentencing court’s apparent determination
that the officers’ testimony was more credible than that of the vehicle’s
passenger. See United States v. Sarasti, 869 F.2d 805, 807 (5th Cir. 1989).
Accordingly, the district court’s determination by a preponderance of the
evidence that Bazan shot at the deputies during flight is not clearly erroneous,
as it is plausible in light of the record as a whole and fails to support a definite
and firm conviction that a mistake has been made.              See United States
v. Serfass, 684 F.3d 548, 550, 553 (5th Cir. 2012).
      In light of the foregoing, the judgment of the district court is AFFIRMED.




                                         3